Citation Nr: 0402407	
Decision Date: 01/23/04    Archive Date: 02/05/04

DOCKET NO.  03-09 685	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
the Republic of the Philippines


THE ISSUE

Entitlement to service connection for headaches.


ATTORNEY FOR THE BOARD

L. M. Davis, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1946 to April 
1949.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a June 2002 rating decision of the 
Manila, the Republic of the Philippines, Department of 
Veterans Affairs (VA) Regional Office (RO).  The RO denied 
service connection for headaches. 


REMAND

The issue before the Board is service connection for 
headaches.  The veteran is currently service-connected for 
scars, face, right moderately disfiguring, rated 10 percent 
disabling under Diagnostic Code 7800, for scars, face, right, 
tender and painful, rated as 10 percent disabling under 
Diagnostic Code 7804, and facial muscle injury interfering 
with mastication, rated as 10 percent disabling under 
Diagnostic Code 5325.  The veteran has asserted that he has 
had headaches since service consistent with his facial 
injury.  Accordingly, this case is hereby REMANDED to the RO 
for the following action:

The RO should schedule a medical 
examination.  The examiner should address 
whether the veteran's headaches are as 
likely as not due to a facial injury in 
service.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




